United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-3201
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the
Rafael Urbina-Hernandez,                * Southern District of Iowa.
                                        *
             Appellant.                 * [UNPUBLISHED]
                                   ___________

                             Submitted: May 24, 2006
                                Filed: May 30, 2006
                                 ___________

Before ARNOLD, BYE, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.

       Rafael Urbina-Hernandez (Hernandez) pleaded guilty to illegally reentering the
United States after having been deported following a felony conviction, in violation
of 8 U.S.C. § 1326(a) and (b)(1). At sentencing the district court1 refused to depart
downward from the applicable Guidelines range and imposed a sentence of 48 months
in prison and 2 years of supervised release. On appeal, counsel has moved to
withdraw and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
arguing that Hernandez’s sentence is unreasonable.

      1
      The Honorable Ronald E. Longstaff, United States District Judge for the
Southern District of Iowa.
       Hernandez may not assign error based on the district court’s refusal to depart
at sentencing, because the court’s ruling was discretionary and not the result of a
mistaken belief that the court lacked authority to depart. See United States v. Morell,
429 F.3d 1161, 1164 (8th Cir. 2005) (discretionary denial of downward departure is
unreviewable). Also, Hernandez has not rebutted the presumption of reasonableness
that attaches to a sentence imposed within the applicable Guidelines range. See
United States v. Lincoln, 413 F.3d 716, 717-18 (8th Cir.) (sentence within Guidelines
range is presumptively reasonable; defendant bears burden to rebut presumption of
reasonableness), cert. denied, 126 S. Ct. 840 (2005).

       Having carefully reviewed the record, we find no nonfrivolous issues for
appeal. See Penson v. Ohio, 488 U.S. 75, 80 (1988). Accordingly, we affirm the
district court’s judgment, and we grant counsel’s motion to withdraw.
                       ______________________________




                                         -2-